Per Curiam.

There is a distinction between a court acting without jurisdiction and acting with jurisdiction but erroneously. The trial court had jurisdiction of the person of appellant and of the subject matter, i. e., jurisdiction to try the appellant for the crime for which he was indicted. Appellant could have objected to the alleged irregularities in the indictment and had an adequate remedy by way of appeal from an adverse judgment to review the alleged errors and irregularities of which he here complains. He cannot now have such a review by a proceeding in habeas corpus. See State v. Wozniak, 172 Ohio St., 517, 522.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.